DETAILED ACTION
This action is responsive to claims filed 29 September 2020.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 11. Specifically, the prior art of record fails to disclose user equipment (UE) having a common search space (CSS) in an active bandwidth part (BWP)  configured, and requesting required System Information (SI) in a radio resource control message when the SI would NOT be broadcasted and then receiving the SI in CSS from the cell in ordered combination with all the other features of at least any one of the independent claims.
Agiwal et al. (US 2019/0053029, hereinafter Agiwal) was found to be the closest prior art to the claimed invention. At Fig. 16 and ¶ 105, Agiwal discloses a UE determining that CSS is not configured in an active BWP, requesting its cell to send SI provided by the cell and receiving the SI from the cell in RRC messages. Further, Agiwal discloses a case where CSS is configured, but Agiwal discloses the UE receiving required SI in broadcast without the UE requesting the SI from its cell – no request for SI at this juncture is disclosed in Agiwal. See Agiwal Figs. 3, 17, 22, 30, 33, 40, 43 and associated description.
Further search and consideration has not revealed other prior art that discloses all of the features of the claimed invention alone or in reasonable combination with Agiwal.
Thus, at least independent claims 1 and 11 are allowed over the prior art of record. Dependent claims 2-10 and 12-20 are likewise allowed for at least the same reasons, because they depend on claims 1 or 11. Therefore, claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agiwal et al. (US 2019/0053029) is pertinent for the reasons provided above, and Agiwal et al. (US 2021/0392486) includes substantially similar disclosure that is pertinent for the same reasons as provided for the previously noted Agiwal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468